1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *JASON F. CARR
     Assistant Federal Public Defender
4    Nevada State Bar No. 06587
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Jason_Carr@fd.org
7
     *Attorney for Petitioner Matthew Washington
8

9                        U NITED S TATES D ISTRICT C OURT
                               D ISTRICT OF N EVADA
10

11
     MATTHEW WASHINGTON,
12                                          Case No. 2:19-cv-00614-RFB-BNW
                 Petitioner,
13                                          UNOPPOSED     MOTION    FOR
           v.                               EXTENSION OF TIME TO FILE A
14                                          SECOND AMENDED PETITION
                                            FOR WRIT OF HABEAS CORPUS
15   WILLIAM GITTERE, WARDEN et al.,
                                            (Third Request)
16               Respondents.
17

18

19

20

21

22

23

24

25

26

27
1          COMES NOW, Petitioner Matthew Washington, by and through his
2    counsel of record Jason F. Carr, Assistant Federal Public Defender, hereby moves
3    this Court for an enlargement of time of sixty-three days—from February 25, 2020,
4    to April 28, 2020—to file a Second Amended Petition for Writ of Habeas Corpus.
5          On May 28, 2019, this Court issued an order provisionally appointing the Office
6    of the Federal Public Defender to represent Petitioner Washington. (See ECF No. 7.).
7    On June 13, 2019, counsel entered his appearance. (See ECF No. 12).
8          On June 17, 2019, this Court accepted Washington’s First Amended Petition,
9    envisioned by counsel to be a protective petition, and granted Washington’s request
10   to file a Second Amended Petition. (See ECF No. 14; see also ECF No. 15 (First
11   Amended Petition).) The June 17, 2019 Order allowed counsel until October 15, 2019
12   to make that filing. Washington then requested extensions to February 25, 2020.
13         In this unopposed Motion, Washington seeks a final sixty-three extension of
14   time thereby rendering his Second Amended Petition due on April 28, 2020.
15         Washington submits this additional time is necessary in order to effectively
16   and thoroughly prepare this case. Counsel was unable to meet with Washington at
17   Ely State Prison until January 23, 2020, because of prison transfer issues and other
18   complications. That meeting disclosed further facts and investigative details that
19   counsel is currently exploring.
20         In fact, on this day, February 25, 2020, counsel received witness information
21   that substantiates the need to fully explore whether Washington is innocent of the
22   Nevada charges of conviction.     The Federal Public Defender has assigned an
23   investigator to the matter. The investigative phase of the litigation should conclude
24   in a reasonable amount of time.
25         Further, delay is reasonable because Washington is still litigating and
26   exhausting claims in state court. On September 23, 2019, a Clark County, Nevada,
27


                                                2
1    district court entered a final written order his post-conviction petition. Washington
2    appealed. His opening brief is due February 28, 2020.
3          On February 24, 2020, I contacted counsel for the Respondents, Erica Berrett,
4    Deputy Attorney General, regarding this motion. The State of Nevada does not object
5    to this request. The State, however, waives no other rights by extending this
6    professional courtesy. Petitioner’s extension does not signify an implied basis for
7    tolling period of limitations or waiver of any other procedural defense. Petitioner at
8    all times remains responsible for calculating any limitations periods and understands
9    that, in granting an extension request, the Court makes no finding or representation
10   that the petition, any amendments thereto, and/or any claims contained therein are
11   not subject to dismissal as untimely.
12         Washington submits this motion in the interests of justice in order to assure
13   counsel has adequate time to fully investigate Washington’s Nevada convictions. I
14   respectfully request that this Court grant the request for an extension of time to file
15   Washington Second Amended Petition for Writ of Habeas Corpus to April 28, 2020,
16   to ensure the effective and thorough representation of Mr. Washington.
17   ///
18   ///

19   ///

20

21

22

23

24

25

26

27


                                                 3
1    Dated: February 25, 2020.
2

3                                       Respectfully submitted,
4                                       Rene L. Valladares
                                        Federal Public Defender
5

6                                       /s/Jason F. Carr
                                        JASON F. CARR
7                                       Assistant Federal Public Defender
8

9    IT IS HEREBY ORDERERED THAT PETITIONER WASHINGTON’S REQUEST

10   FOR AN EXTENSION OF TIME IS GRANTED. PETITIONER WASHINGTON

11   SHALL FILE HIS SECOND AMENDED PETITION NO LATER THAN APRIL 28,

12   2020.

13

14                                    ______________________________
                                  ________________________________
                                      UnitedF.
                                  RICHARD    States District Judge
                                               BOULWARE,       II
15                                UNITED STATES DISTRICT JUDGE
16                                DATED this 26th day of February, 2020.
                                     Dated: ________________________
17

18

19

20

21

22

23

24

25

26

27


                                    4
1                               C E R T I F I C A T E O F S E R V I CE
2          I hereby certify that on February 25, 2020, I electronically filed the foregoing

3    with the Clerk of the Court for the United States District Court, District of Nevada

4    by using the CM/ECF system.

5          Participants in the case who are registered CM/ECF users will be served by

6    the CM/ECF system and include: Deputy Attorney General Erica Berrett

7    I further certify that some of the participants in the case are not registered CM/ECF

8    users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or have

9    dispatched it to a third-party commercial carrier for delivery within three calendar

10   days, to the following non-CM/ECF participants:

11
           Matthew Washington
12         No. 1061467
13         Ely State Prison
           PO Box 1989
14         Ely, NV 89301

15                                                              /s/ Adam Dunn
                                                                An Employee of the
16                                                              Federal Public Defender
17

18

19

20

21

22

23

24

25

26

27


                                                   5
